Case 1:18-cv-23125-RNS Document 175 Entered on FLSD Docket 10/30/2019 Page 1 of 4


                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 1:18-CV-23125-RNS

     STATE FARM MUTUAL AUTOMOBILE
     INSURANCE COMPANY and STATE FARM
     FIRE and CASUALTY COMPANY,

     Plaintiffs,

     v.

     HEALTH AND WELLNESS SERVICES, INC.,
     BEATRIZ MUSE, LAZARO MUSE, HUGO
     GOLDSTRAJ, MANUEL FRANCO, MEDICAL
     WELLNESS SERVICES, INC., NOEL SANTOS,
     ANGEL CARRASCO, JORGE RAFAEL COLL,
     PAIN RELIEF CLINIC OF HOMESTEAD, CORP.,
     JESUS LORITES, AND JOSE GOMEZ-CORTES,

     Defendants.




          DEFENDANT, HEALTH AND WELLNESS SERVICES INC. MOTION FOR
          EXTENSION OF TIME TO FILE MOTIONFOR SUMMARY JUDGEMENT

          COMES NOW, The DEFENDANT HEALTH AND WELLNESS SERVICES INC., by

  and through their undersigned attorney pursuant to the Florida Rules of Civil Procedures and

  hereby files this Motion for Extension of Time to file their Motion for Summary Judgement and

  as grounds therefore states:


          1) The Court’s Scheduling Order requires the parties to file their dispositive motion

             today October 30, 2019.

          2) The Undersigned attorney is a solo practitioner and has several deadlines that he is in

             the process of resolving.

          3) The Complaint and its accompanying documents are over 100 pages in length.
Case 1:18-cv-23125-RNS Document 175 Entered on FLSD Docket 10/30/2019 Page 2 of 4


        4) The undersigned attorney is requesting a one-week extension to file their Motion for

            Summary Judgment.

        5) The undersigned counsel represents and certifies that a good faith effort to address the

            matter of the requested extension of time with the Plaintiff’s Counsel took place via

            Email today on October 30, 2019 pursuant to Local Rule 7.1 (a)(3). Plaintiff’s

            counsel objects to the relief requested herein.




        WHERFORE, the Defendant, HEALTH AND WELLNESS SERVICES INC. requests

     that this Honorable Court grant the extension of to file their Motion for Summary Judgment

     until November 6, 2019.



                           Respectfully Submitted.


                            Louis V. Martinez____
                            Louis V. Martinez ESQ.
                            Law Offices of Louis V. Martinez
                            2333 Brickell Ave Suite A-1
                            Miami Fl. 33129
                            FBN: 528862
                            Tel: (305)764-3834
                            Fax: (305)764-3834
                            Email: louisvmartinez14@gmai1.com
Case 1:18-cv-23125-RNS Document 175 Entered on FLSD Docket 10/30/2019 Page 3 of 4


                                   CERTIFICATE OF SERVICE



         I hereby certify that on October 30, 2019, I served the foregoing document on

  Plaintiffs’ counsel: David Spector, Esq., david.spector@hklaw.com , Caitlin Saladrigas,

  Esq., Caitlin.saladrigas@hklaw.com. and David Newman Esq. David.Newman@hklaw.com.



                                                          Louis V. Martinez_____
                                                          Louis V. Martinez Esq.
Case 1:18-cv-23125-RNS Document 175 Entered on FLSD Docket 10/30/2019 Page 4 of 4
